This action arose out of the same facts as those involved in the case entitled Long v. Devereux Co., ante, p. 198,286 P. 402. The only difference in the two cases is the amount involved. By stipulation of the parties the issues herein were to be determined upon the evidence in that case.
The trial court found in favor of plaintiff and entered judgment accordingly. The defendant elevator company and intervener bank appealed.
On the authority of the above case, the judgment is affirmed.
MR. CHIEF JUSTICE CALLAWAY and ASSOCIATE JUSTICES MATTHEWS, GALEN and FORD concur.
Rehearing denied April 14, 1930.